

EMPLOYEE AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into by and between Versa
Card Inc., a Delaware corporation (“Versa Card”), and the person whose signature
appears below (“Employee”) as of the date written below the signature of Versa
Card.  Versa Card desires to employ Employee upon the terms and conditions of
this Agreement and the offer letter dated February 21, 2009 (the “Offer
Letter”), the terms of which are, by this reference, incorporated in this
Agreement.  Execution of this Agreement by Employee is a condition precedent to
the obligation of Versa Card to employ or continue to employ Employee and to pay
any remuneration to Employee in respect of such employment.  In consideration of
the employment and/or continued employment of Employee, the parties agree:


1.      Terms of Employment.      Versa Card hereby employs Employee, on and
subject to the terms and conditions of this Agreement.  Employee shall perform
such duties as may be assigned by the chief executive officer or the supervisor
or manager of such Employee from time to time.  Employee agrees to the best of
Employee's ability to loyally and conscientiously perform the duties and
obligations required of and from Employee pursuant to this Agreement.
 
2.      Term and Termination.      The term of employment of Employee shall
commence on the Effective Date and shall continue until termination of
employment.  Employee is an employee at will and may be terminated by Versa Card
for any reason or no reason, with or without cause.  Employee’s covenants in
Sections 3, 4, 5, 6, and 7 of this Agreement shall survive the termination of
Employee’s employment.
 
3.      Proprietary Information.      Versa Card has invested and will continue
to invest considerable effort and expense in the development of software,
technology, and other Proprietary Information.  Versa Card has taken steps and
will continue to take all reasonable steps necessary to protect the secrecy of
Proprietary Information of Versa Card.  Employee acknowledges and agrees that
Employee’s position with Versa Card will afford Employee an opportunity to
access Proprietary Information of Versa Card.  The misappropriation,
unauthorized use, or improper disclosure of Proprietary Information would cause
irreparable harm to Versa Card.  Employee agrees to hold Proprietary Information
in confidence for the benefit of Versa Card.  Employee shall not directly or
indirectly use or disclose, except as authorized in writing by Versa Card, any
Proprietary Information (whether or not developed or compiled by Employee) for
any purpose not directly related to Versa Card’s Business, and then only for the
benefit of Versa Card.  Employee’s obligations as set forth in this Section 3
shall remain in effect with respect to Trade Secrets for so long as Versa Card
is entitled to protection of rights in such Trade Secrets under applicable law,
and with respect to Confidential Information for the duration of employment and
for a period of five (5) years after termination of employment.  Upon request by
Versa Card, and in any event upon termination of Employee’s employment, Employee
shall (a) promptly deliver to Versa Card all property belonging to Versa Card
including, without limitation, all Work Product and Proprietary Information (and
all embodiments thereof) then in Employee’s custody, control, or possession,
(b) delete from all non-Versa Card owned or leased computers and media then in
Employee’s custody, control, or possession any electronic copies of Work Product
and Proprietary Information, and (c) destroy all tangible copies of Work Product
and Proprietary Information not located on Versa Card’s premises and under
Employee’s custody, control, or possession, as a condition precedent to any
remuneration payment due to Employee.
 
4.      Assignment of Works.      Employee acknowledges and agrees that all
Copyrightable Works are “work made for hire” as such term is defined in 17
U.S.C. Section 101, the ownership and copyright of which shall be vested solely
in Versa Card.  Employee hereby irrevocably assigns to Versa Card, and upon the
future creation thereof automatically assigns to Versa Card, without further
consideration, the exclusive ownership of all Work Product, and all physical
embodiments thereof, including Copyrightable Works, to the extent such
Copyrightable Works are not “work made for hire” in any applicable
jurisdiction.  Employee agrees (a) to disclose immediately to Versa Card all
Work Product; (b) to comply with all record-keeping requirements of Versa Card;
and (c) at the request and expense of Versa Card, to do all things and sign all
documents or instruments reasonably necessary in the opinion of Versa Card to
eliminate any ambiguity as to the rights of Versa Card in such Work Product
including, without limitation, providing to Versa Card Employee’s full
cooperation in any litigation or other proceeding to establish, protect, or
obtain such rights.  In the event that Versa Card is unable for any reason
whatsoever to secure the Employee’s signature to any document reasonably
necessary or appropriate for any of the foregoing purposes (including without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), Employee hereby irrevocably designates and appoints Versa Card and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and on behalf of Employee for the limited purpose of executing and
filing any such document and doing all other lawfully permitted acts to
accomplish the foregoing purposes with the same legal force and effect as if
executed by Employee.  This appointment is coupled with an interest and shall
survive the death or disability of Employee.
 
5.      Covenants.      Employee covenants that Employee shall, during the term
of employment and for a period of eighteen (18) months (the “Restricted Period”)
following termination of Employee’s employment, observe the following separate
and independent covenants:  (a) Employee will not perform services comparable to
the services Employee performed for Versa Card as an employee or independent
contractor for any Competing Enterprise within the Area; (b) Employee will not,
without the prior written consent of Versa Card, either directly or indirectly,
on Employee’s own behalf or in the service or on behalf of others, solicit,
contact, call upon, communicate with, or attempt to communicate with any
customer or prospect of Versa Card, or any representative of any customer or
prospect of Versa Card, with a view to providing services competitive with the
services sold, provided, or under development by Versa Card during the period of
two years immediately preceding the termination of Employee’s employment with
Versa Card, provided that the restrictions set forth in this Section 5(b) shall
(x) apply only to customers or prospects of Versa Card, and representatives of
customers or prospects of Versa Card, with which Employee had Material Contact
during such two-year period and (y) not apply to customers or prospects of Versa
Card, and representatives of customers or prospects of Versa Card with whom
Employee had a business relationship prior to the date of this Agreement; and
(c) neither Employee nor any Affiliate will, without Versa Card’s prior written
consent, either directly or indirectly, on Employee’s own behalf or in the
service or on behalf of others:  (i) solicit for employment, hire, or attempt to
hire, or engage or attempt to engage as an independent contractor, any person
that is or was employed by Versa Card, or (ii) solicit, encourage, or offer any
inducement to any employee or independent contractor of Versa Card to leave the
employ of Versa Card, whether or not such employee or independent contractor is
a full-time or temporary employee of Versa Card and whether or not such
employment or engagement is pursuant to written agreement and whether or not
such employment or engagement is at will, provided that this restriction shall
cease with respect to any former employee or independent contractor of Versa
Card once such former employee or independent contractor has not been employed
by Versa Card for at least nine (9) months.

 
-1-

--------------------------------------------------------------------------------

 
 
6.      Agreement Not to Disparage.      Employee shall not publish, utter,
broadcast, or otherwise communicate any information, misinformation, comments,
opinions, remarks, articles, letters, or any other form of communication,
whether written or oral, regardless of its believed truth, to any person or
entity (including, without limitation, any of Versa Card’s customers,
prospective customers, suppliers, and competitors, and any industry trade group)
which is adverse to, reflects unfavorably upon, or tends to disparage Versa
Card, the technology, products, prospects, or financial condition of Versa Card,
or any shareholder, officer, director, or employee of Versa Card.
 
7.      Remedies.      Employee acknowledges and agrees that Versa Card is
engaged in the Business of Versa Card in and throughout the Area, and that by
virtue of the training, duties, and responsibilities attendant to Employee’s
employment by Versa Card and the special knowledge of the Business and
operations of Versa Card that Employee will have as a consequence of Employee’s
employment by Versa Card, great loss and irreparable damage would be suffered by
Versa Card if Employee were to breach or violate the covenants and agreements of
Employee contained in this Agreement.  Employee further acknowledges and agrees
that each such covenant and agreement is reasonably necessary to protect and
preserve the interest of Versa Card.  Therefore, in addition to all the remedies
provided at law or in equity, Employee agrees that Versa Card shall be entitled
to a temporary restraining order, a temporary injunction, and a permanent
injunction, without the requirement of posting bond, to prevent a breach of any
of the covenants or agreements of Employee contained herein.  Employee agrees
that the existence of any claim, demand, action, or cause of action of Employee
against Versa Card shall not constitute a defense to the enforcement by Versa
Card of any of the covenants or agreements of Employee or rights of Employee.
 
8.      Conflicting Obligations.      Employee represents and warrants to Versa
Card that, except as listed on Attachment 1 hereto, Employee is not subject to
any agreement which prohibits, restricts, or impairs in any way, Employee’s
ability to perform the duties of employment or to use Employee’s best efforts to
promote the interests of Versa Card.
 
9.      Scope of Employment.      Absent the respective owner’s written
authorization, Employee will not copy, distribute, transmit, reverse engineer,
decompile, disassemble, or transfer, directly or indirectly, in any form, by any
means, or for any purpose, the Proprietary Information of any third
party.  Employee will not make any improper use of any third party intellectual
property.  It is not, nor will it ever be, a condition of employment that
Employee violate the legal rights or interests of any third party.
 
10.           General Provisions.      In the event that any one or more of the
provisions, or parts of any provisions, contained in this Agreement shall for
any reason be held invalid, illegal, or unenforceable in any respect by a court
of competent jurisdiction, the same shall not invalidate or otherwise affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein. 
Specifically, but without limiting the foregoing in any way, each of the
covenants of the parties to this Agreement contained herein shall be deemed and
shall be construed as a separate and independent covenant.  This Agreement and
the rights and obligations of Versa Card hereunder may be assigned by Versa
Card, and shall inure to the benefit of, shall be binding upon, and shall be
enforceable by any such assignee.  This Agreement and the rights and obligations
of Employee hereunder may not be assigned by Employee.   The waiver by Versa
Card of any breach of this Agreement by Employee shall not be effective unless
in writing, and no such waiver shall operate or be construed as a waiver of the
same or another breach on a subsequent occasion.  This Agreement embodies the
entire agreement of the parties relating to the employment of Employee by Versa
Card.  No amendment or modification of this Agreement shall be valid or binding
upon Versa Card or Employee unless made in writing and signed by the parties.
 
11.           Governing Law.      This Agreement and the rights of Versa Card
and Employee shall be governed by, and construed in accordance with, the laws of
the State of Texas without regard to its conflicts of law provisions.  Employee
agrees that any appropriate state court sitting in Harris County, Texas or any
Federal Court sitting in the Southern District of Texas (Houston Division) shall
have exclusive jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be a proper forum in which to
adjudicate such case or controversy.  Employee consents to the jurisdiction of
such courts, and irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action, or
proceeding in any such court and further waives the right to object, with
respect to such suit, action, or proceeding, that such court does not have
jurisdiction over Employee.  In any suit, arbitration, mediation, or other
proceeding to enforce any right or remedy under this Agreement or to interpret
any provision of this Agreement, the prevailing party will be entitled to
recover its costs, including reasonable attorneys’ fees, and all costs and fees
incurred on appeal or in a bankruptcy or similar action.
 
12.           Definitions.      The following terms are used herein with the
meanings thereafter ascribed:
 
“Affiliate” means any person or entity directly or indirectly controlling,
controlled by, or under common control with Employee.  As used herein, the word
“control” means the power to direct the management and affairs of a person.
 
“Area” means the States of Florida and Texas.
 
“Business” means providing (a) care management and practice management services
to medical providers focusing on treatment of musculo-skeletal injuries
resulting from accidents, (b) related support services to attorneys that handle
cases involving musculo-skeletal injuries resulting from accidents, and
(c) funding of medical treatment for accident victims represented by attorneys
that handle cases involving musculo-skeletal injuries resulting from accidents.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Competing Enterprise” means any person or any business organization of whatever
form engaged directly in the Business, but excluding any person or business with
whom Employee had business relationships prior to the date of this Agreement.
 
“Confidential Information” means information, other than Trade Secrets, that is
of value to its owner and is treated by its owner as confidential, including,
but not limited to:  (a) any useful process, formula, composition of matter, or
device which (i) is new or which Employee has a reasonable basis to believe may
be new, (ii) is being used or studied by Versa Card and is not described in a
patent, and (iii) is not readily ascertainable from inspection of any
commercially available product of Versa Card; (b) any engineering, technical, or
product specifications of any current or future product of Versa Card; (c) any
computer software (whether in source or object code) and all flow charts,
algorithms, coding sheets, design concepts, test data, or documentation related
thereto, whether or not copyrighted, patented, or patentable; (d) information
concerning Versa Card’s pricing strategies, licensing strategies, and
advertising campaigns; (e) information regarding Versa Card’s executives,
employees, personnel assignments, customers, and suppliers; (f) Versa Card’s
financial information; (g) Versa Card’s training, policy, and procedure manuals;
(h) the terms and conditions of this Agreement; (i) information received by
Versa Card from a third party pursuant to an obligation of confidentiality; and
(j) any data or information defined herein as a Trade Secret, but which is
determined by a court of competent jurisdiction not be a trade secret under
applicable law.
 
“Copyrightable Works” means all works of authorship including without
limitation, computer programs, data and databases, documentation, marketing
collateral, and all embodiments thereof, including all worldwide rights therein
under copyright, trademark, trade secret, confidential information, and any
other applicable intellectual property law.
 
“Effective Date” means the date Employee first performs services for Versa Card,
as established by Versa Card’s records.
 
“Material Contact” with a person or entity means: working with, supervising
Versa Card’s dealings with, obtaining Proprietary Information from, performing
any action or service resulting in payment from, or taking any other action
which advances or is intended to advance the business relationship between Versa
Card and such person or entity.
 
“Other Works” means all inventions (whether or not patentable), discoveries,
improvements, designs, techniques, and business methods and all embodiments
thereof, including all worldwide rights therein under patent, copyright,
trademark, trade secret, confidential information, and any other applicable
intellectual property law.
 
“Proprietary Information” means, collectively, Confidential Information and
Trade Secrets. 
 
“Trade Secrets” means information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information:  (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 
“Works” means all Copyrightable Works and all Other Works.
 
“Work Product” means all Works that have been produced or created in whole or in
part by Employee (a) on or after the date of this Agreement, or (b) prior to the
date of this Agreement if Versa Card paid Employee for Employee’s services or
for the Works.  Notwithstanding the foregoing, “Work Product” shall not include
Works that do not relate to Versa Card’s Business or to any then existing
research or development of Versa Card developed (i) entirely on Employee's own
time without the use of Versa Card's equipment, supplies, and facilities, or
reference to any of Versa Card's Proprietary Information, or (ii) after
termination of employment.

 
IN WITNESS WHEREOF, Versa Card and Employee have executed this Agreement as of
the dates set forth below.
 
EMPLOYEE:
 
Accepted: Versa Card Inc.
____________________________________________  
By:____________________________________________
William Donovan, M.D.
 
      John A. Talamas, Chief Operating Officer
     
Date:___________________________________________
 
Date:___________________________________________

 
 
-3-

--------------------------------------------------------------------------------

 

ATTACHMENT 1
TO
EMPLOYEE AGREEMENT
 
Conflicting Obligations Of Employee
 
None.

 
-4-

--------------------------------------------------------------------------------

 